J-A29029-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    KATHLEEN HENDRICKSON                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    PERRY SEMELSBERGER                         :
                                               :
                       Appellant               :   No. 488 WDA 2021

                Appeal from the Order Entered February 4, 2021
    In the Court of Common Pleas of Cambria County Civil Division at No(s):
                                  2697-2020


BEFORE:      BENDER, P.J.E., BOWES, J., and PELLEGRINI, J.*

MEMORANDUM BY BOWES, J.:                            FILED: DECEMBER 23, 2021

        Perry Semelsberger (“Semelsberger”) appeals the judgment of sentence

of six months of incarceration imposed after the trial court found him guilty of

indirect criminal contempt of an existing protection from abuse (“PFA”) order.

We affirm.

        In 2020, Kathleen Hendrickson (“Hendrickson”) filed a petition pursuant

to the PFA Act against Semelsberger. The parties ultimately agreed to a final

protection order, which would be in effect for one year and prohibited

Semelsberger from communicating with Hendrickson.             Approximately six

months after the entry of the final PFA order, Semelsberger mailed three

letters to Hendrickson. In the letters, Semelsberger expressed his love for

Hendrickson, stated he would not leave her alone, and threatened to harm

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A29029-21



himself and others if she did not return his love. Following a hearing, the trial

court found Semelsberger guilty of indirect criminal contempt and sentenced

him to six months of incarceration, to be served consecutive to any other

sentences he was serving.      Semelsberger filed a post-sentence motion to

modify sentence, which the trial court denied.

      This timely filed appeal followed. Both Semelsberger and the trial court

have complied with the mandates of Pa.R.A.P. 1925. Semelsberger presents

a single issue for our review: “The trial court erred/abused its discretion in

sentencing the Defendant without considering his rehabilitative needs as set

forth in 42 Pa.C.S.A. 9721(b), resulting in an excessive sentence.”

Semelsberger’s brief at 5.

      Semelsberger’s sole issue implicates the discretionary aspects of his

sentence. Such a challenge does not entitle an appellant to review as of right.

Rather, an appellant challenging the discretionary aspects of his sentence

must first invoke this Court’s jurisdiction via a four-part test, which we have

detailed as follows:

      We conduct a four-part analysis to determine: (1) whether
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved
      at sentencing or in a motion to reconsider and modify sentence,
      see Pa.R.Crim.P. 720; (3) whether appellant’s brief has a fatal
      defect, Pa.R.A.P. 2119(f); and (4) whether there is a substantial
      question that the sentence appealed from is not appropriate under
      the Sentencing Code, 42 Pa.C.S. § 9781(b).

Commonwealth v. Taylor, 137 A.3d 611, 618 (Pa.Super. 2016) (en banc)

(cleaned up).   If an appellant invokes our jurisdiction, we then review the


                                      -2-
J-A29029-21



merits of the claim and “may reverse only if the sentencing court abused

its discretion or committed an error of law.” Commonwealth v. Cook, 941

A.2d 7, 11 (Pa.Super. 2007) (cleaned up).

     Semelsberger filed a timely notice of appeal and post-sentence motion,

included a Rule 2119(f) statement in his brief, and raised a substantial

question.   See Commonwealth v. Caldwell, 117 A.3d 763, 769-70

(Pa.Super. 2015) (en banc) (finding substantial question where appellant

raised excessive sentencing claim with an assertion that the sentencing court

failed to consider mitigating factors).   Although Semelsberger seemingly

complied with this four-part test, in order to satisfy the second requirement,

the “challenges to a court’s sentencing discretion must be raised during

sentencing or in a post-sentence motion in order for this Court to consider

granting allowance of appeal.” Commonwealth v. Rush, 959 A.2d 945, 949

(Pa.Super. 2008).     Indeed, “[a]bsent such efforts, an objection to a

discretionary aspect of a sentence is waived.” Commonwealth v. Cartrette,

83 A.3d 1030, 1042 (Pa.Super. 2013) (en banc). “[F]or any claim that was

required to be preserved, this Court cannot review a legal theory in support

of that claim unless that particular legal theory was presented to the trial

court.” Rush, supra at 949; see also Pa.R.A.P. 302(a) (“Issues not raised

in the trial court are waived and cannot be raised for the first time on

appeal.”). Therefore, even if an appellant sought to attack the discretionary

aspects of his sentence in the trial court, he cannot support a discretionary




                                    -3-
J-A29029-21



sentencing claim on appeal “by advancing legal arguments different than the

ones that were made when the claims were preserved.” Id.

       On appeal, Semelsberger argues that the trial court failed to consider

his individualized circumstances, imposed an aggravated range sentence

without considering mitigating factors, and imposed a consecutive sentence

that resulted in a manifestly excessive sentence. Semelsberger’s brief at 10-

11. However, he did not raise those legal arguments at sentencing or in the

post-sentence motion.          Although the transcript of Semelsberger’s PFA

contempt hearing does not include the portion of the hearing when

Semelsberger was sentenced, the trial court, at that point during the hearing,

dictated Semelsberger’s sentencing order. See N.T., 1/29/21, at 24 (noting

“Order of Court filed under separate cover” following the trial court’s finding

of guilt).   The order directed Semelsberger to undergo a mental health

evaluation, and the trial court has noted that Semelsberger’s “counsel had

nothing further to add regarding [his] mental health at that time.” Trial Court

Opinion, 6/8/21, at 3.1 Moreover, while Semelsberger filed a post-sentence

motion, he merely sought a lesser sentence based upon the letters being non-


____________________________________________


1 We observe that if Semelsberger raised these claims at sentencing, it was
his responsibility to ensure a certified record that included preservation of
those issues. It “is unequivocal that the responsibility rests upon the appellant
to ensure that the record certified on appeal is complete in the sense that it
contains all of the materials necessary for the reviewing court to perform its
duty.” Commonwealth v. Bongiorno, 905 A.2d 998, 1000 (Pa.Super. 2006)
(en banc).

                                           -4-
J-A29029-21


violent and his need to provide care for his parents.         See Post-Sentence

Motion, 2/8/21. Since he did not raise his appellate legal arguments before

the trial court, he has failed to preserve his discretionary aspects of sentencing

claim. Accordingly, Semelsberger is not entitled to relief.

      Even if we concluded that Semelsberger preserved his arguments, he

would not be entitled to relief. It is evident that the trial court considered all

relevant factors and did not impose an excessive sentence. The trial court

observed that only a few months before Semelsberger sent the letters, he was

found guilty of three violations of a different protective order and sentenced

to four months of incarceration. N.T., 1/29/21, at 22. In light of the evidence

that such a sentence “wasn’t enough to help him understand the severity of

his actions or the fact it’s a protective order. . . [that] had to be followed[,]”

the trial court queried why a maximum jail sentence would not be appropriate.

Id. It considered counsel’s arguments that Semelsberger “simply sent letters”

that did not threaten Hendrickson, and that he “be afforded some treatment

in dealing with . . . the end of this relationship.” Id. at 21-22. As noted, the

trial court sentenced Semelsberger to undergo a mental health evaluation and

follow all recommendations. The record reveals that the trial court properly

and adequately considered the factors included in 42 Pa.C.S. § 9721(b).

Accordingly, even if Semelsberger had preserved his discretionary aspects of




                                      -5-
J-A29029-21


sentencing claim, we would conclude that the trial court did not abuse its

discretion.2

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/23/2021




____________________________________________


2 We also observe that a flat sentence of incarceration is permissible for
indirect criminal contempt sanctions under the PFA, and therefore
Semelsberger’s sentence is legal. See Commonwealth v. Marks, ___ A.3d
___, 2021 Pa.Super. 237 (filed December 7, 2021).

                                           -6-